
	
		II
		111th CONGRESS
		1st Session
		S. 809
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a program to provide tuition assistance to
		  individuals who have lost their jobs as a result of the economic
		  downturn.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assistance for Workforce Recovery
			 Program Act.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)In today’s global
			 economy, employees must possess the education and training necessary to adapt
			 to change and learn new skills.
				(2)Community
			 colleges provide high quality education to students and support to businesses
			 and employers.
				(3)Community
			 colleges collaborate with local and regional businesses, industry, workforce
			 investment boards, and economic development organizations to tailor their
			 educational programs to deliver employers a workforce with the skills employers
			 need. Workers receiving customized training have increased job performance
			 productivity and the workforce is stronger and more competitive as a
			 result.
				(4)Community-based
			 job training grants were created as part of the fiscal year 2005 budget of the
			 President.
				(5)The purpose of
			 community-based job training grants is to assist community colleges in training
			 workers to develop the skills required by employers in high-growth industries
			 and occupations where demand for qualified workers outstrips the supply.
				(6)Given the high
			 level of unemployment as a result of the economic downturn, the supply of labor
			 now greatly outpaces demand in many industries.
				(7)According to the
			 National Bureau of Economic Research, the current economic recession began in
			 December of 2007.
				(b)PurposeIt is the purpose of this Act to establish
			 a tuition assistance program for qualifying workers who become unemployed as a
			 result of the recent economic recession to enable those workers to obtain
			 education and training to contribute to the economic recovery.
			3.Workforce
			 recovery programSection 171
			 of the Workforce Investment Act of 1988 (29 U.S.C. 2916) is amended by adding
			 at the end the following:
			
				(f)Unemployment
				Tuition Assistance Program
					(1)DefinitionsIn this subsection:
						(A)Community
				collegeThe term community college means a 2-year
				institution of higher education as defined in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001).
						(B)Economic
				downturnThe term economic downturn means the
				recession that the National Bureau of Economic Research determined began on
				December 1, 2007 in the United States.
						(C)ProgramThe
				term Program means the Unemployment Tuition Assistance Program
				established under paragraph (2).
						(D)SecretaryThe
				term Secretary means the Secretary of Labor.
						(2)Unemployment
				Tuition Assistance
						(A)EstablishmentNot
				later than 60 days after the date of enactment of this subsection, the
				Secretary shall establish a voluntary pilot program under this section to be
				known as the Unemployment Tuition Assistance Program to provide
				tuition assistance to eligible individuals to enable such individuals to obtain
				education and job training assistance.
						(B)Notification
							(i)In
				generalThe Secretary shall ensure that each State agency
				responsible for the administration of the State unemployment compensation
				program distribute to any individual in the State who submits an application
				for unemployment insurance a notification that such individual may be eligible
				for participation in the Program and information on how to apply for such
				participation.
							(ii)Internet
				websiteThe Secretary shall maintain a public Internet website
				that contains information about the Program, including a list of participating
				community colleges.
							(iii)Participating
				community collegesNothing in clause (i) shall be construed to
				prevent a participating community college from advertising the existence of the
				Program or otherwise informing individuals of such Program.
							(C)Eligibility
							(i)Eligibility of
				individuals
								(I)General
				eligibilityTo be eligible to receive a certification of
				eligibility from a participating community college for tuition assistance under
				the Program, an individual shall—
									(aa)submit to the
				participating community college an application, in a manner prescribed by the
				Secretary;
									(bb)be
				an individual and who became unemployed (as described in subclause (II)(aa)) on
				or after December 1, 2007, and whose employment loss resulted from the economic
				downturn;
									(cc)be
				determined to be eligible by a participating community college as provided for
				in subclause (II); and
									(dd)comply with any
				guidelines issued by the Secretary (in consultation with the Secretary of
				Education) or the participating community college involved, so long as such
				guidelines are not inconsistent with the requirements of subclause (II).
									(II)Determinations
				by collegeAn individual shall not be certified as an eligible
				individual under subclause (I)(cc) unless the participating community college
				involved determines that—
									(aa)the individual
				has been involuntarily terminated, laid off, or has had his or her work hours
				reduced to zero;
									(bb)the termination,
				layoff or reduction in hours described in item (aa) occurred on or after
				December 1, 2007; and
									(cc)the termination,
				layoff or reduction in hours described in item (aa) is the result of job loss
				related to the economic downturn.
									(ii)Eligibility of
				entitiesTo be eligible to be a participating community college
				under the program, an entity shall—
								(I)be a community
				college; and
								(II)submit to the
				Secretary an application for a certification of participation at such time, in
				such manner, and containing such information as the Secretary may
				require.
								(iii)Additional
				assistanceThe Secretary may provide additional assistance to a
				community college submitting an application under clause (ii) if the Secretary
				determines, as soon as practicable after receipt of the application, that the
				college—
								(I)is located in a
				high need area (as determined by the Secretary); and
								(II)is located in an
				underserved area (as determined by the Secretary).
								(D)Use of
				assistanceAssistance received under the Program shall be used to
				pay the costs for enrollment in classes or job training programs offered at a
				participating community college.
						(E)Amount of
				assistance
							(i)In
				generalSubject to clause (ii), an individual participating in
				the Program shall receive tuition assistance in an amount that does not
				exceed—
								(I)the tuition costs
				for enrollment in one semester of classes offered by a participating community
				college; or
								(II)the cost of
				participation in a job training program offered by a participating community
				college.
								(ii)LimitationThe
				amount of assistance provided under clause (i) (whether for enrollment in
				classes or a job training program) shall not exceed an amount equal to the cost
				of enrollment in 12 credits worth of classes at the participating community
				college but in no event to exceed $1,000.
							(iii)Additional
				benefitsThe Secretary may provide for the awarding of additional
				assistance to individuals or participating community colleges under the Program
				for use in areas of high unemployment or in underserved rural populations, as
				determined by the Secretary.
							(F)PaymentThe
				Secretary shall establish guidelines for making assistance payments under the
				Program. Such guidelines shall provide that payments shall be made directly to
				the participating community college involved based on the number of eligible
				individuals certified by such college for the period involved.
						(G)Provision for
				quality educationThe Secretary shall issue guidelines to
				participating community colleges that are designed to ensure the quality of
				education and job training for which eligible individuals will be awarded
				credit under the program under this Act.
						(H)Reporting
				requirementsNot later than February 1, and July 1, of each year
				in which this subsection is in effect, the Secretary shall submit to Congress a
				report concerning the program under this subsection that includes—
							(i)the names and
				locations of participating community colleges;
							(ii)the number of
				students participating at each such college;
							(iii)the number of
				credits awarded by each such college under the program; and
							(iv)the amount of
				expenditures by the Secretary under such program.
							(3)FundingThe Secretary shall use amounts available
				under section 414(c) of the American Competitiveness and Workforce Improvement
				Act of 1998 (29 U.S.C. 2916a) to carry out this subsection.
					(4)SunsetThe Program shall terminate on December 31,
				2011.
					.
		
